Citation Nr: 1015105	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-33 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1994 to 
June 1994 with additional periods of service with the 
National Guard from October 1993 to May 1998.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2008 and March 2008 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  The 
Board notes that the February 2008 and March 2008 rating 
decisions denied service connection for any knee condition; 
it was not specified which knee the Veteran was claiming 
service connection for.  However, at the Veteran's hearing it 
was determined that the issue on appeal was service 
connection for a left knee condition.
 
The Veteran testified before the undersigned Acting Veterans 
Law Judge by videoconference in January 2010.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's entrance examination was silent for any 
knee condition; however, clear and unmistakable evidence 
shows that the Veteran's left knee condition preexisted 
military service.  

3.  The preexisting left knee condition is shown to have 
undergone a permanent increase in severity during the 
Veteran's military service.  





CONCLUSION OF LAW

The Veteran's preexisting left knee condition was aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here the 
decision below is granting in full the benefits sought on 
appeal.  Accordingly, even assuming that an error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and will not be further 
discussed. 

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

The Veteran testified that his current diagnosed left knee 
condition is related to his military service.  After careful 
review of the Veteran's claims file the Board finds that the 
preponderance of the evidence weighs in favor of a grant of 
service connection, based upon in-service aggravation of a 
pre-existing left knee condition.  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

The Veteran's service treatment records do not demonstrate 
any preexisting knee condition; his October 1993 National 
Guard entrance examination was silent for any knee condition.  
Because the Veteran's entrance examination in this case did 
not find evidence of a left knee disorder, the Veteran is 
entitled to the presumption of soundness under 38 U.S.C.A. §§ 
1111, 1137.

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  

By "clear and unmistakable evidence" it is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

The evidence in this regard includes numerous medical 
opinions unanimously finding that the Veteran's left knee 
condition, diagnosed as osteochondritis dissecans lesion, 
preexisted his military service.  This includes opinions by 
the Veteran's private physician in April 2008 and August 2008 
and a VA examiner in September 2009, each indicating that 
osteochondritis dissecans is a condition that develops in 
young adulthood; i.e., prior to the age at which the Veteran 
entered the National Guard.  

Based upon the unanimous determinations that the Veteran's 
left knee disorder pre-existed his entrance into the National 
Guard, the Board finds that there is clear and unmistakable 
evidence that the Veteran's left knee condition existed prior 
to service.  

The next step of the inquiry is to determine whether the 
Veteran's pre-existing disability was aggravated in service.  
A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003); 
69 Fed. Reg. 25178 (2004).  
As noted above, by clear and unmistakable evidence it is 
meant that which is undebatable.  Vanerson.   

In this case there are opinions for and opinions against a 
finding of aggravation; therefore, the Board finds that the 
evidence of record does not clearly and unmistakably show 
that the Veteran's left knee condition was not aggravated as 
a result of his active service.   

The Veteran's service treatment records show that he was 
treated in February 1994 for left knee pain that existed for 
four days; trauma was denied.  The Veteran was seen again in 
March 1994 for continuous pain of the left knee.  

In September 2009 the VA examiner made an addendum to the 
December 2007 VA examination.  In his September 2009 opinion 
he stated that the Veteran's preexisting knee condition was 
not aggravated by military service and was transitory.  He 
opined that there was no indication of chronicity or 
continuity of treatment and there was no indication that any 
presently noted condition was associated, caused by, or the 
result of any condition noted or aggravated during active 
duty.  

However, in April 2008, August 2008, and January 2009 the 
Veteran's private physician stated that the Veteran's 
osteochondritis dissecans lesion was an asymptomatic 
preexisting condition until the Veteran's in-service fall.  
He stated that the Veteran's diagnosis was osteochondritis 
dissecans lesion and since his diagnosis he had undergone an 
arthroscopic debridement and a Carticel procedure, which was 
an attempt to repair his articular surface.  He stated that 
according to the Veteran's supporting history the Veteran's 
symptoms did not start until after his in-service fall in 
February 1994; therefore, the Veteran's February 1994 fall 
was an exacerbation of a preexisting condition.  

With opinions weighing both in favor and against a finding of 
aggravation, the evidence is not clear and unmistakable that 
there was no aggravation.  As such, the presumption of 
soundness is not rebutted.


Turning to the elements of a successful service connection 
claim, the record documents current osteochondritis 
dissecans.  The service treatment records also document that 
disorder.  The post-service treatment records document a 
continuity of symptomatology since service.  As all the 
elements necessary for service connection have been 
demonstrated, the claim is allowed.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a left knee condition is granted. 



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


